   Case 21-30160             Doc 2     Filed 03/25/21 Entered 03/25/21 21:47:43     Desc Main
                                         Document     Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                                  )          Chapter 11
                                                        )
OMEGA SPORTS, INC.,                                     )          Case No. 21-30160
                                                        )
                                                        )
                             Debtor.                    )

                               MOTION TO USE CASH COLLATERAL

         Omega Sports, Inc., the above-captioned debtor and debtor in possession (the “Debtor”),

by this motion (the “Motion”), respectfully requests the entry of an interim order authorizing the

use of cash collateral pursuant to sections 105, 361, 363 and 364 under Title 11 of the United

States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and Rule 4001 of the Federal

Rules of Bankruptcy Procedure. In support of this Motion, the Debtor states as follows:

                                             JURISDICTION

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue of this case and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory

predicates for relief requested herein are sections 105, 361, 363 and 364 of the Bankruptcy Code

and Bankruptcy Rule 4001.

                                             BACKGROUND

         2.       The Debtor is a North Carolina corporation which operates retail sporting goods

stores throughout North Carolina.           Currently, the Debtor operates seven stores located in

Charlotte, Greensboro, High Point, Wilmington, Raleigh, and Winston-Salem.




MWH: 10691.001; 00024802.1                          1
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43        Desc Main
                                       Document     Page 2 of 12



         3.       The Debtor employs eighty-seven (87) employees, consisting of twenty-four (24)

full-time, salaried employees, four (4) full-time, hourly employees, and fifty-nine (59) part-time,

hourly employees.

         4.       The Debtor’s assets primarily consist of inventory, equipment, furniture, fixtures

and office equipment.

         5.       On March 25, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under subchapter V of chapter 11 of the United States Bankruptcy Code in this Court. The

Debtor continues in possession of its properties and the management of its business as a debtor in

possession pursuant to section 1182 of the Bankruptcy Code.

         6.       Upon information and belief, The Fidelity Bank (“Fidelity”) is the Debtor’s sole

secured creditor based on the following loans made to the Debtor: (a) a commercial line of credit

bearing loan number 1141228 (“Loan 1228”), and (b) a term loan bearing loan number

111141226 (“Loan 1226,” and together with Loan 1228, the “Fidelity Loans”).

         7.       As of the Petition Date the balance of Loan 1228 is approximately $1,256,625.00

and the balance of Loan 1226 is approximately $728,385.00. Upon further information and

belief, Fidelity will assert a first lien on substantially all of the Debtor’s assets including its

inventory, equipment, and their proceeds securing the Loans.

         8.       Due to the emergency nature of this filing, counsel for the Debtor has not yet had

a full opportunity to review all of the promissory notes, security agreements, and financing

statements (the “Loan Documents”) memorializing Fidelity’s claims.            For purposes of this

Motion, the Debtor relies upon a presumption that the Loan Documents manifest properly

perfected liens on substantially all property of the Debtor.




MWH: 10691.001; 00024802.1                        2
   Case 21-30160             Doc 2    Filed 03/25/21 Entered 03/25/21 21:47:43        Desc Main
                                        Document     Page 3 of 12



         9.       The Debtor reserves the right, for itself and for any other interested party with

proper standing, to challenge the perfection of any such liens at a later date.

                                         RELIEF REQUESTED

         10.      Pursuant to this Motion, the Debtor seeks authority to use cash collateral as

defined in 11 U.S.C. § 363 on an interim basis, to operate in the ordinary course of business.

The Debtor proposes to use the cash collateral in accordance with a formal budget (the

“Budget”), prepared by the Debtor, which is attached hereto as Exhibit A, and which assumes

the accrual of ordinary course business and bankruptcy related expenses necessary to fund the

Debtor’s operations going forward. Because the amount and timing of all expenses cannot be

predicted exactly, the Debtor proposes that it be considered in compliance with the Budget so

long as the Debtor does not exceed the Budget by more than 10% per line item on a cumulative

basis.

         11.      The Debtor requests a preliminary hearing on an emergency basis to approve this

interim request pursuant to Bankruptcy Rule 4001(b)(2) and that a final hearing be set at least 14

days after the filing of this Motion.

                                     BASIS FOR RELIEF REQUESTED

         12.      Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor in possession may

not use cash collateral without consent of the secured party or court approval. 11 U.S.C. §

363(c)(2). After notice and a hearing, the Court may approve a debtor’s use of cash collateral

without the secured creditor’s consent, “to the extent necessary to avoid immediate and

irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P. 4001(b).

         13.      In order for a court to authorize the use of cash collateral over a secured party’s

objection, the secured party’s interest in the cash collateral must be adequately protected. In the



MWH: 10691.001; 00024802.1                         3
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43           Desc Main
                                       Document     Page 4 of 12



context of a cash collateral motion, the purpose of adequate protection is to protect the secured

lender from a diminution in the value of its collateral during the period in which it is prevented

from foreclosing upon such collateral by the automatic stay. In re Delta Resources, Inc., 54 F.3d

722, 728-30 (11th Cir. 1995).

         14.      Courts have found a secured creditor adequately protected where either a

sufficient equity cushion in the collateral exists to protect the secured creditor, or the level of the

secured creditor’s collateral is not decreasing over time. In re Dynaco Corp., 162 B.R. 389, 394

(Bankr. D.N.H. 1993) (secured creditor was adequately protected and debtor was authorized to

use cash collateral where level of collateral was not declining); In re May, 169 B.R. 462 (Bankr.

S.D. Ga. 1994) (equity cushion in property may provide creditor with adequate protection of its

interest, sufficient to permit the debtor to use cash collateral).

         15.      Fidelity has adequate protection against the diminution in value of its pre-petition

collateral. Preliminarily, the use of cash collateral in the ordinary course of business, in and of

itself, provides adequate protection in that it preserves the going concern value of the Debtor’s

business and, as a result, the value of the pre-petition collateral.

         16.      To further protect against diminution in the value of the pre-petition collateral, the

Debtor proposes to provide Fidelity with replacement liens in post-petition assets to the same

extent, validity and priority as existed pre-petition, for all cash collateral actually expended

during the duration of the interim cash collateral order.

         17.      As additional adequate protection, the Debtor proposes to make the April 2021

monthly payments to Fidelity due pursuant to Loan 1226 and Loan 1228 at the non-default rate

set forth in the Loan Documents.




MWH: 10691.001; 00024802.1                          4
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43          Desc Main
                                       Document     Page 5 of 12



         18.      Based on the foregoing,        Fidelity’s collateral position will be adequately

maintained during the Debtor’s use of cash collateral, especially during the short term period

covered by the interim order herein requested. Thus, the Debtor submits that its use of cash

collateral is proper pursuant to section 363(c)(2) of the Bankruptcy Code.

         19.      Moreover, the Debtor will suffer immediate and irreparable harm without the

interim relief requested. In the absence of a court order authorizing the use of cash collateral, the

Debtor will be unable to meet its operating expenses and will be forced to cease operations

immediately, rather than reorganizing its business in order to maximize value for the bankruptcy

estate and creditors.

         20.      Additionally, regular employee payroll is due on Wednesday, May 30, 2021 (this

item is the subject of a separate pending motion to approve immediate payment of certain pre-

petition wages), and other expenses require payment on a rolling basis throughout the month in

order to ensure continued smooth operation of the Debtor. Without immediate access to cash,

the Debtor’s inability to pay such items would lead to a quick collapse of its business.

         21.      The value of the Debtor’s assets and the collateral will deteriorate rapidly if the

company is not permitted to access cash collateral. As a result, the Debtor’s ability to fashion an

effective plan to satisfy secured, priority, and other unsecured claims will be irreparably

impaired.

         22.      Therefore, the Debtor requests that this Court grant it interim authority to use cash

collateral in accordance with the Budget until a further hearing on the Motion can be scheduled

pursuant to Bankruptcy Rule 4001.            Without such authorization, the Debtor’s efforts to

reorganize and maximize creditor recoveries will be brought to a halt and the intent and purpose

of chapter 11 will be frustrated.



MWH: 10691.001; 00024802.1                          5
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43         Desc Main
                                       Document     Page 6 of 12



         23.      A proposed order granting the relief requested herein is attached as Exhibit B.

                                              NOTICE

         22.      The Debtor has given notice of this Motion to (a) the Bankruptcy Administrator

for the Western District of North Carolina, (b) the Debtor’s twenty largest unsecured creditors,

(c) Fidelity, and (d) those parties requesting notice pursuant to Bankruptcy Rule 2002.

         WHEREFORE, the Debtor respectfully requests that the court grant the relief requested

herein and such further and other relief as is just and proper.

Dated: Charlotte, North Carolina
       March 25, 2021

                                                MOON WRIGHT & HOUSTON, PLLC

                                                       /s/ Andrew T. Houston
                                                Andrew T. Houston (NC Bar No. 36208)
                                                ahouston@mwhattorneys.com
                                                Caleb Brown (NC Bar No. 41131)
                                                cbrown@mwhattorneys.com
                                                121 W. Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Counsel for the Debtor




MWH: 10691.001; 00024802.1                         6
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43   Desc Main
                                       Document     Page 7 of 12



                                          Exhibit A
                                     Interim Cash Collateral Budget




MWH: 10691.001; 00024802.1                         7
        Case 21-30160             Doc 2      Filed 03/25/21 Entered 03/25/21 21:47:43                         Desc Main
                                               Document     Page 8 of 12

Omega Sports, Inc
Monthly Cash Collateral Budget

  Period                                                           APR
  Date Range                                                 03/29 - 05/02
  Num of Weeks                                                     5
                                                                 FCST
  INFLOWS
     Cash Collections                                              1,137,272

  OUTFLOWS / DISBURSEMENTS
  Employee Related
    Payroll & Other Benefits                                        (194,569)
    Health Insurance                                                 (13,500)
  Occupancy
      Rent - Landlord Payments                                        (96,608)
      Utilities / Tel                                                 (28,272)
  Merchandise Related
      Merchandise / Credit Card                                     (630,000)
      Freight                                                        (15,000)
  Marketing / Advertising
      Traditional / Digital Advertising                               (17,500)
      Marketing Services & Promotions                                 (14,280)
  Other Accounts Payable
      Sales Tax                                                       (64,136)
      Insurance                                                        (6,750)
      Bankruptcy Professionals                                        (30,000)
      Interest / Bank Fee                                             (10,841)
      All Other                                                       (45,775)
  Total Out Flows                                                  (1,167,232)
  Change in Cash                                                      (29,959)
  Ending Book Balance                                                413,618



Footnotes:
  1. Sales Forecast within cash collateral budget continues to be conservative due to COVID. Expecting to out-perform
      results as state mandated restrictions are lifted and consumer shopping behavior begins to change.
  2. OSI has seen significant sales momentum over last 6-weeks, averaging over $223K per week in sales revenues.
      Prior trailing 6-week average was approx. $145K.
  3. Above cash collateral budget includes a $14.7K utility deposit in April.
  4. As notated above, April is a 5-week month and includes 3 payroll distributions.
  5. Bankruptcy professionals incorporates costs related to the bankruptcy process including legal / attorney fees,
      financial advisors and sub-chapter V trustee.
  6. Interest / Bank Fees includes daily Fidelity LOC interest payment as well as monthly Fidelity term loan payment.
   Case 21-30160             Doc 2     Filed 03/25/21 Entered 03/25/21 21:47:43   Desc Main
                                         Document     Page 9 of 12



                                            Exhibit B
                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                                  )        Chapter 11
                                                        )
OMEGA SPORTS, INC.,                                     )        Case No. 21-
                                                        )
                                                        )
                             Debtor.                    )

    PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
   PURSUANT TO 11 U.S.C. §§ 361 AND 363 AND SCHEDULING FINAL HEARING

         On March 25, 2021, Omega Sports, Inc., (the “Debtor”), filed a Motion to Use Cash

Collateral (the “Motion”). [Doc. __]. The Debtor requested that an expedited hearing be

scheduled on the Motion to prevent immediate and irreparable harm to its business. The

Motion seeks entry of an interim order (the “Interim Order”) authorizing the use of Cash

Collateral (as defined below) on a preliminary basis for the period commencing as of the date

of the bankruptcy filing through the date of a final hearing on the Motion.

         The Motion came before the Court on March __, 2021, for a hearing (the “Interim

Hearing”) on notice to all interested parties via ECF noticing, U.S. mail, electronic mail,

and/or facsimile transmission. The notice provided is adequate and reasonable under the

circumstances of this case. Based upon the evidence presented at the Interim Hearing, the

Debtor’s use of Cash Collateral on an interim basis in accordance with the terms and

conditions set forth herein appears to be in the best interest of the estate and its creditors;

accordingly, it is hereby ORDERED that:

         1.       The Debtor may use Cash Collateral during the period beginning with the



MWH: 10691.001; 00024802.1                          8
     Case 21-30160           Doc 2      Filed 03/25/21 Entered 03/25/21 21:47:43                     Desc Main
                                         Document     Page 10 of 12



filing of its bankruptcy petition and continuing through May 2, 2021 in the ordinary course

of business for the expenses specified in the budget (the “Budget”), which is attached hereto

and incorporated herein by reference as Exhibit A. The Debtor may use Cash Collateral only

for ordinary and necessary business and bankruptcy related expenses consistent with the

specific items and amounts contained in the attached budget; provided, however, that the

Debtor may vary from the Budget by 10% per line item on a cumulative basis.

           2.      The Debtor shall not use, sell or expend, directly or indirectly, Cash Collateral or

any proceeds, products or offspring thereof, except as authorized in this Interim Order.

           3.      The Debtor’s authority to use Cash Collateral in accordance with the terms and

conditions set forth herein shall terminate at 11:59 p.m. on May 2, 2021, unless the Court

further authorizes the use of Cash Collateral at the Final Hearing on the Motion or upon

mutual consent of the affected parties.

           4.      Because Fidelity1 may have an interest in inventory and other assets of the

Debtor and the proceeds therefrom (the “Cash Collateral”) within the meaning of 11 U.S.C. §

363, which may be used by the Debtor in accordance with this Interim Order, Fidelity shall

be granted adequate protection as set forth in paragraphs 5 and 6 below.

           5.      As adequate protection for Fidelity’s interest in Cash Collateral, to the extent

the Debtor uses such Cash Collateral, Fidelity is granted valid, attached, choate, enforceable,

perfected and continuing security interests in, and liens upon post-petition assets of the

Debtor of the same character and type actually used, to the same validity, priority and extent

as the liens and encumbrances of Fidelity attached to the Debtor’s assets pre-petition (the

“Post-Petition Collateral”). Fidelity’s security interests in, and liens upon, the Post-Petition

Collateral shall have the same validity, priority and extent as existed between Fidelity, the
1
    Unless indicated otherwise herein, capitalized terms have the meanings assigned in the Motion.

MWH: 10691.001; 00024802.1                                 9
   Case 21-30160             Doc 2   Filed 03/25/21 Entered 03/25/21 21:47:43       Desc Main
                                      Document     Page 11 of 12



Debtor, and all other creditors or claimants against the Debtor’s estate on the Petition Date.

         7.       In addition, and as additional adequate protection, the Debtor shall make the

April 2021 monthly payments to Fidelity due on Loan 1226 and Loan 1228 at the non-

default rate set forth in the applicable Loan Documents.

         8.       This Interim Order is without prejudice to the rights of Fidelity or other

creditors to seek additional adequate protection or other relief available under the

Bankruptcy Code, and entry of this Interim Order is without prejudice to the rights of

Fidelity or other interested parties to challenge or otherwise contest entry of a final order

authorizing the use of Cash Collateral.

         9.       This Interim Order is also entered without prejudice to: (a) the claims, rights,

and defenses that the Debtor and/or any other party in interest may have to challenge the

nature, validity, priority or extent of the liens asserted by Fidelity; and (b) any and all claims,

rights, and defenses Fidelity may assert in any action to challenge the nature, validity,

priority or extent of the liens it may assert.

         10.      A final hearing on the use of Cash Collateral shall be held on April __, 2021 at

____, in the United States Bankruptcy Court, Charles Jonas Federal Building, Courtroom 1-_,

401 West Trade Street, Charlotte, North Carolina (the “Final Hearing”).

         10.      Any party wishing to object to the relief granted herein being allowed on a final

basis shall file such objection with the Court in accordance with the Local Rules of the United

States Bankruptcy Court, together with proof of service thereof, showing service upon all

interested parties, so as to be received no later than three (3) business days prior to the Final

Hearing.




MWH: 10691.001; 00024802.1                       10
   Case 21-30160              Doc 2          Filed 03/25/21 Entered 03/25/21 21:47:43     Desc Main
                                              Document     Page 12 of 12



         11.       The Debtor is directed to serve a copy of this Order upon: (a) the Bankruptcy

Administrator for the Western District of North Carolina, (b) the Debtor’s twenty (20) largest

unsecured creditors, (c) Fidelity, and (d) those parties requesting notice pursuant to Bankruptcy

Rule 2002 within three (3) days after its entry and shall file a certificate of service specifying the

manner and method of service.

                                               [EXHIBIT A FOLLOWS]

This Order has been signed electronically.                                     United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




MWH: 10691.001; 00024802.1                               11
